Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 1 of 53

    

erate

Exhibit35 Py >
 

(Ou SAKP C) | ABN # BUUBYS U) UBM JUUILU Ale! ol Up YUU SpUTIUy UeUUgIe) PIAEY peep : aes
pees Ss @ %
(oBe skep z) 1 Ae “asusdxe aIEMYOS se siyy Ajissejo yim | ‘IA Uepuy yyes Arey 108 ABO) =

       

(oBe skep Z) | Ae “Se/suoleyAul/uioayeyspionymawy:sdpy ssacoe nok ueQ ueWpE plaeg b

 

YA B UL Blam NO,
a upBpuy uB}SIE a

rn

ioe

eS

   

PIA B UL BIB NOA py
UBUD piAeg 4S

' (oBe skep Zz) 1 Ae ‘yea6 6q pinom yeuL uepuy yey Ae ¢ ls ®YWIOS NA ger

_ (oBe skep Zz) 5 Ae “9 Auedwioo payepdn eu vey puss 0} pull NOA Pino URBpUly Uye4 AleYy

 

-9 Filed 04/30/20 Page 2 of 53

  

 

 

   

 
 

o ~ mG 4 Buipjeds sjeyoia) WES
~ t

0 we

= SEES RS EST SEITE Fo shied Mey
Sees ee : , ‘UjBo} jedaed *
5 sueap nous 2 NOA puss jjJM | [eqdA@d 0} PJed }qap INO Yul} 0} jegABq WO abseYD }Sa} e $| eBieyo GEL ouL hoea pus ane
2 !

QO +-& & B “apis eduBuy UBNSUUD
; Su} UO Guisnd0} si AWeser pue ABojoUYde} ay} UG eo SNd0} 0} BUIAR UW] “MJOM INOA MIAO {IM OH (,} syeid
= $8919 OL Pp * I< ow o} WRIA WSs
KUN pIAe |. , . a > POEs
A Te a PRS ARM ee Pee (6) xoau
=

nN (2) ajdoaq ve

N

o mal stems

5 . f ios

5 ~ ERS < >  glor * 3104 + & + BY i ap leqe] saowsay | ley

$

o nan eb wetter ~ eee wy eee ms We tee hee mien naan pre ste momae  se paenanancenatengs 4 votre aeacmameeneas a eames anes gare cman yet mg hatcn@aennn@ mma Rene wR Ey

. » 9H SOJSLULWUOD-[3008 piAep-UBLUTIB-pIABp:jaqRy |

6

O
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 3 of 53

EXHIBIT B
17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 4 of 53

Case 1

     

                               
                        

ienite

hd
SSE TEES, A eo They

Ube By
earauise samt

 
 

via. bey
tha C evliny étosk telat hs kd] Petey ,
et nel Bens y
rere, Fyne NEES ERD \ samen aug veteen sintes w caters sersausels |
AHR et 4a ase samy é vie RHA ” “4
See Patt al

Mr AREY
Pett he re Geter tre abe cn en

natded ths Ag ef
FGM SOTA THESE PREY RTE

peony wry s

Jot eleL ie

 

“4 SIDI OR [aie Ww em

 

Dig we
4 AI ET pera ny

 

 

MAY amER he

 
    

            

   

    

wise oe TREE LOS On LT . wpiag os ‘ aw key eo qa gsyers Seren tba, pl near pe
si bha Wag ay | OEE & * mata cSecare ay pe] pare ow Dey EI - easden cane
ve poe . we Ow 4 Lr pede nye
sg38) 3 ren - cpa ims snieniesvescoooans wo peg cee “ : “ , vcr tm eo
4 Po es ~ ¥ Mee GAB eo Repeat a PRA TL oe el irergreny CE oe _ eee; ce 4 * shmewiph Py 4

 

 

 

DLA We GEL LOS GL ABW ‘4

~ A8AdBOyY OG O} HOEE
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 5 of 53

EXHIBIT C
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 6 of 53

   

Senet some ye it . | , LE . te / yee . .

WOMEeceetets aa boaSctd

 

depu jnoGe7 <<)

sBujjjeg | &

 

 

quayD SAUOOIO enueW oy SAUOLIO (Payst4, GB — sAYOLO sJeIOL
Aldayjauueya “=”
qUBI[D
sBury weg ue) AepoL € (BB) £107 ‘L Aew ‘Aepuow >
WaHD y . peemmieeeetoconrmatneeaee
SOTSUNOD [892 ILLES @SWHEL = ANVIC HYOM SH 1d 2 SHOVSSEW SLNEWAWd 8 AWIL
Aouaby
BIBWWOD [Boy V sourddinud ui any we set @ AUR.
; AOS
seo oy Meg @.
JeoUR[aaI4 UeEDUY Ue ALR es

 
 

UBLUYD PIAEG
Co, Jadaayxyoog / sjoeucD

BIQISLAUY

 

A ‘aun jeooy WW ow 2. — S4BDURIBOAY PUI AH SAOVSSEN SLNOdeu SYAONVTaaus seaor omel

se
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 7 of 53

EXHIBIT D
— AWAY
801 WUE SOIBL:Z

Jedeayyoog

pazoqey (OLN) SUL UBPUY YUey Ae yey

 

 

     

Cart bat ery

 

 

wide steed occer des Shaper |
ronew |
Teas) veee we wen wate ay

 

+ ib dato:

Weer (eda dd Eade Dee EPR TAS Mtg Se OT UE OO eer d oot

        

 

                     

     

    

 

 

SER Se ee atin aoe ete rae iG ded gb
sr srpaginraspar

ae tea bees eben 4 aoe Fela NG Sa ketal bwsl “Sate g
TOA PD PA TUSIOT I Shay

rea ae tet

vee LEdy

Ra Pree yp ae sea y Lage om a ereEN Ey ere rt

Hee R CIR Sw 2iSk the Nay tan oy data oo BUA
Ba ARIES TIN BS ARES SUES BET ADT

Ba Tee pach gg sus ee CETTE Ty far 2RS Mel tam By ot TUE Ey
Delage vee tady

MED rat gparns

Oe ied ei aedes Ahh L Nest HOT HE best bold Saale dy WS Ue
PRSUALLID 4 20 MERE

Shee ML emery BE ag
EMA EECAR Ee Atay

Meet papaya ora ne)
ameridr tga}

FTAs
ressecules Saeed

       

          

AIOE A NRL RAE ie BRA NEE TE RST ME MRR ATURE 2 Vn Sata Ee ater & been ay

                

              

 

SUT eT I CIC RAT RET AS TET MELEE ORS ye gey corer rey

 

          
   

ThOCY RIN arty ave rblts Qarte ¢

 

wwii seg

 

                       

    

       

               
  

    

 

SR at detes aes GT Ey Lc Dace AGN bk ee

apt) edee oar.

BAL) ee barat Wied

 
 

oA tebe ESE teh a bale bb ad nares on

   

   

      

       

Et aL

vera Maanana: |
She Eke at Ae)
sen teh) oy we Bea BOAT

    

    

     

    

SCRE RITE Ae PATE st yy

 

TER Msurrery

 

Us ated ht ettedeh,

 

       
   

        

   

 

: i "8 ai eat ae Gas fens Sima a
andes tang Fj eter & sslrony Gay dy dot oez it let azar ingame
wi yee dP Po kmeege pray oe ne

   
 

otesinane Oe Sia Eo Caserta A ostecate nt J

 

17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 8 of 53

Case 1

 
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 9 of 53

EXHIBIT E
 

Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20

 

Page 10 of 53

 
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 11 of 53

EXHIBIT F
‘ RS OTS
ee] pig y ieaady peo

Ag ebyferparayy, anewas 3278

sole eared ana Queens ares R EAE

BUH ag oT

¢

finn

        

te, ete waaetes
190
art

atanniarty

-RWL Document 136-9 Filed 04/30/20 Page 12 of 53

Lento eta go

sarees tne

 
 
 

pment

JTL s2xw83 Novy REA

17-cv-04327-LLS

Case 1

ont
ae

   

MDS BED ERNST
tamurepern ies T
ut T

diag tospdg aera et
seprlewativrisg gaan
deeewo? ea
Sener f
sey

 

Fetes %
aikeseung *f
soutien gery T

“2 ST bvanaenyyagyy perny of

ee gy
wrg *t
Hil eay ary ay +f
nia“
murepUrayyD FT
WAN Og Tf
bacbaayigsoy T
Varga ‘Tf
“ amt

Si eemmez we iyed © suLatartea « bene Jew be

att
nny

 

aes
WHEHDET
wy be

bg eat

 

 

o Hk. ses sues

ge mates

ines eieot aap! AiG
3Gss6 en ony rsh Gunuus

ch OE gy}

   

ASCO TTT EEN ESET ER Os 559 pepe.

 

“AME TENGDIE :
sus Sores of pod eg. 3t3ip so Was109 548 porn uted sD aya at Sehpe attalg

sa
vewnip aca {{!

 

®

 

 

 

 

PI ENAL IOS 0p TY J CAT SHEL 1G) Bg SEL ON 0D qs +
rang =
"5 “ en
i AGISIG FUT PU 207 se ‘sah (GU) PO PNtG
1002 dade: Ua De . Ma {zh sea
Uilouurtpuss uepuy Hues Ore aes tay
: PONS
neg Swores “Gu0) oseuuors22U} UoUAY EA00 [ Ig} xequy

      

as Haunt playa f]

 

Of OF NOPD a5 PUTS

  

nso s net pros janlp Saas sok uepang Injog Aaryy

x o

aay -@ a head

% + yetusy

$193

ajBooc)

  

 

ee 2

   
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 13 of 53

EXHIBIT G
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 14 of 53

 
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 15 of 53

EXHIBIT H
 

33 VRQ 04 PINE esa ates

 

 

 

 

 
 

Ses gepeengaanne n= ceomee
an a Mey
ats 29092 Posi eae
inet wn
ise ay
tire wt,
tates ERAN ae Yeni Oring rks fy Perth f2]) EATS R NY Fy, wary Pong ND OAT
ave Smdaede nding
ore 244 4 stare dvd BEETLE Ube seb nat warn bent way coke
mee sgt eta.
ata EASED a Det day Lesh Abed by eter aang AES ot oA BS ede SH eutag oe Bog LES BLN ay oa Abas BOE eR shee
evict 043 daa tne
my ID APU E mL als ff eH type, peuaed
Hgauetsavoan pay) rinedey Ayodey otter it
ANE '2 Fars 4 Aisruse: ¢
lieved HOauD! t
comet me cnt ee eee wee . mesure aasIMWED J9D0y; £
. i . , ; aR - “ wo - ~ wo rag ittie cee ton
: WWOST ew osaNe TBH LUD ROIS IN go - wy
+ 4 ~ WH
v Meads 44> nasat © abet 4 eidien 4 bey WIE

eam owes

UPI, sey stustnuny
VI EE

$A) Wands Brie Hy

Op
ws
aE Aad atgnien %

      

   

  

weeny irae
‘std, Bay 99a ATONE
mae

Ga! x?

+ aaa Ne te

 

Pete ag

 

AU VUAle EN keene nica?

17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 16 of 53

Case 1

 

 

wo Nel

  

 

@ co  w |

 

BPSE-+ 2 FP Ar og ow

+ was ES

  

yo Suanisd snot
ce SUS SUAS OT BUN

 

Sit prod Mad peu] cucu oy] {Co most
Ss Tedd sed vues nuk pt amewe eu wT

   
 

40)

 

2D Leaded URC

Const gested aos MaUDT DOG gf Catt id, Ab GOS:

  

Panny yaa y punyse [Met
9 21 Apea ans OE uy oe 50,

 
 

Sd 64S

 

fulo Somes < poms

Is} xoquy
Ta

itech Sai)

    

DED Spurl syuiss be 89s reaps BOA,

« « > = ~% BOGUEOS RADY] - + ews

 

ajBces

 

yespiur

   

   

MD wertyuieny Et

a B oteg wey cease ©

eee Sere tite

 
 

cattle on Rar at
IPLALET SES

oe
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 17 of 53

 

Exhibit 36 -
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 18 of 53

  

 

 

5/30/2017 ndap Mail - Fwd: RE:
~ _ a ah
~~ EE C| [ Mike Dash <mdash@ndap-llc.com>
4 byGoogle
Fwd: RE:
Michael Dash <mdash@ndap-ilc.com> Tue, Apr 18, 2017 at 10:23 PM

To: Jeffrey Rothman <jrothman@srrlaw.com>

Jeff - first draft of the agreement.
Please review and let's discuss.

Thank you
Michael

Begin forwarded message:

From: Jeremy Falk <jeremy.falk@gmail.com>
Date: April 18, 2017 at 9:58:53 PM EDT

To: Michael Dash <mdash@ndap-llc.com>
Subject: Fwd: RE:

See below. Just came through. Included details for lawyer review. Let's discuss tomorrow.

| am attaching a draft of the contract from our lawyer. | have highlighted two sections in yellow
‘ that | know will need a little work. The first is a list of what we are actually acquiring. The
NL second is the section that describes the monthly payment. | am having our CFO review it, as |
feel the way it is worded now, it may trigger the debt covenant we have with our bank and we
definitely want to avoid any bank review contingency on this deal. It may need to be worded
more like an agreed upon "royalty payment."

With that said, please let me know if you have any issues with the remaining portions of the
document. We can be ready to close by month-end.

 

its, Car Part Kings Asset Purchase Agreement - v.1 - DMD Draft 4-14-17.docx

 

hups://mail.google.com/mail/u/ I/?ui=2&ik=ce55727el c&view=pi&emse=! Sb840 5851592 &eq=jerem y.fatk%40email com&qs=truc&search=query&simi=15b840585... 1/1
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 19 of 53

 

womens

Exhibit 37 -
oN

Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 20 of 53

INTENTIONALLY
OMITTED
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 21 of 53

 

 

- Exhibit 38
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 22 of 53

INTENTIONALLY
OMITTED
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 23 of 53

 

- Exhibit 39
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 24 of 53

INTENTIONALLY
OMITTED
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 25 of 53

   

Exhibit 40 ~
 

 

 

man pS ‘Uj / sjuaWeAoU asnoy @ 60} ‘ull / sexonskey RH

 

Ajdosjauueys - yorls sucyeojddy Gd

co teeta catinn neat nti nent eemte men neg

( Aidayjeuueyo wwyir _) yaddng sewoysng Ajday jauueyo

WY 92:70 ‘202 ‘vg Ae
Aeebeg unuesUu0y

 

 

 

OY aRNS Bee Yoo uy ave Aan pay | +

 

Suggs] popes AywO;Ie ADL “TW ys peiu980
US} YS PUSS UAL LOL AIS Oy] 5490] AuAs oy AY
vhdrdt ag[edeg vAEsUOH ee
*SaNOH] ead) CUE OAHU uy 1D] ‘O2Dy ES BW
VOLES URES plat Bes
“uossad uy
ITT OF ET ALE PD yeyd ingny ;eqe Aysour oie AOyL Ing

“MOY Ypes OF DoE BLE RESP SOUP OWES Oye QIDYS OAK,
1 agjedeg uAuE suo ie

 
 

sMOgE Ys} 0} yUCA MOA Jun AUy
vetICd UeUnID piaeg 3

ese Aww Uj 9f 3] "2I0S 1ON

1 Aajedeg uAlueysoy Pes

 

Rdfetseet atsonroz =a] dant
gauy isny

Ueuny[D PIACQ
speojumog

 

. . PAPE MIDE a EF
vesgyo: J @ ueUlys preg

 

Aydoqauuaya + ySe)5

 

Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Pane 26 of 53

 

aojeseqy WdOTLUON te anos & OG OS FO 1H Op, AOI MOI IZ OY HONS

dats heb laedecKuhhadX leostaaLsbononal iasorney

 

  
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 27 of 53

 

~ Exhibit 41 ~
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 28 of 53

INTENTIONALLY
OMITTED
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 29 of 53

 

~ Exhibit 42
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 30 of 53

INTENTIONALLY
OMITTED
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 31 of 53

   

~ Exhibit43 —
A nm
rm

poe
? :

JOALLLULL OF

 

ase 1:17-cy-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 34, of 53

age | of 1

 

 

5/30/2017 ndap Mail - RE: CPK
G iv. g Mike Dash <mdash@ndap-llc.com>
tyes ule
RE: CPK
David Gitman <dgliman@ndap-lic.com> Thu, May 25, 2017 at 5:27 PM

To: Michael Dash <mdash@ndap-llc.com>
Cc: “Jeffrey E. Rothman" <jrothman@sriaw.com>, Jeremy Falk <jeremy.falk@gmail.com>, Joel Liebman
<joel@ighaccountants.com>, Umar Farooq <umar@farooqco.com>

Joel,
Thank you for taking my call. | look forward to reviewing the accounting on Tuesday.

On Thu, May 25, 2017 at 4:50 PM David Gitman <dgitman@ndap-llc.com> wrote:
: Hi Joel,

|! have had an accounting to create the true up in my previous email. Can you please validate this accounting on behalf

of company, CSV and NDAP.

Thank you.

https://drive.google.com/drive/folders/OB6P91Jw4Xfl9bVhXa25vS3IVNIE

6/7/2017
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 33 of 53

   

emt

7 Exhibit 44
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 34 of 53

INTENTIONALLY
OMITTED
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 35 of 53

   

~ Exhibit 45 -
 

 

 

 

 

 
 

    

JORIEAWER AUNGUIY

nae
ee

 

 

06/60 NO HOSHOS WdAvd 010

 

)  Buls

 

Bus

 

sougleg siqeyeay ul pepnjou! junowy

uondioseq

 

s200d

* HUISSBd0)

Hulssaoold

SA001g

HHOV SBuisseo0ld

ayeq

 

 

BL STS
(4) supain Bupueg O6'SSe'Pas
¢)SPIOH pp'egs'azs
ge'oer'ed$

17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 36 of 53

COBBLE ZEOZ/OE/S Pautg aujayeq

 

Case 1

SPEL THEE ER Ey

HO FOVINWAGY SSANISNa

 
 
 
 

 

(

TT BOUEIED SIGETENY OF [ElO} JOU ABW! SHGOC/SIEMEIDUNIM “SHPEIa/sIisodeq TUsWajels Ise] Soueleg

s}UNODS Oy} Uj PEpNjou! jou sie suey Aepe.nuy-Ajuo sway! paysod apnjoul sjunooD#

(g) sougreg aiqereny

ot # (-) sugaqsiemaspyny

og # (+) SHPaossus

odaq

($) JUsWa]e}S jse7] BOURES
LLOC/OE/V7O Bec] JUSWA}BIS yse7
MIBUILUNG JUaLUajEIS ISe] Souls

ZL0/97/S0 Meg Sunseg

EY

OTT 'SSYNLNSA AYVNOS YHIOOD

WINVE. FHL) W'N WOINEIY AO NYE

ie PMU NNER

an,
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 37 of 53

EXHIBIT A
 

 

 

1OW Bulsse00ld

 

 

“Busse00ld

 

 

 

. -BUISSOdd0J¢]
Bulssadosg
Bujssacoid
O€/S0 NO MOSHOS WdAVd GIOH HOW Bulssacdlg
ce ss BOUByeg siqe}reay ul pepnjoul JuNOWY
uoyjdussag ajeq

 

17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 38 of 53

Case 1

 

 

BIQENEAY OF }e}O} JOU ABW SHGSC/SIEMEIDUINA ‘SIIpein/syisodeg ‘juawaye}g jsey] aourjeg

" “@ouRieg:
$]UNOS Oy} Ul: Papnjoul jou ase suey Aeperyuy-A(uoO sway! Paysod apnjoul swuNOD#
/ BL'Sars . ($) aouejeg aqepeay
(+)-supeig Bupueg 06 ES8'PES - gL # (-) sqaqysiemespuyAn
¢)SPIOH  pp'ese'azs of # (+) Supsigysysodaq
oe'9eP'eZs ($) UaWa}e15 }seq eoUREg

LZLOC/OE/7O seq luauajers ise]
AIEWIUWUING JUSlUd]EIS JSC asus

CORRLE LLOZ/OE/S Ped eu ayeq

L£402/92/SO S120 Sunseg ise]

SPed SASe Shee

AHO BOVLNVAGY SSANISNa OTT 'SSYNLNSA SYWNOS YHIOOD

 
 

(XNVa SHL) W'N WOME JO UNWE

ee BOMaWY  NUBSY

 

leer eae,

 
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 39 of 53

EXHIBIT B
Wilm
cr

Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page AO of 53

Banlcof America <=

P.O. Box 15284

ington, DE 19850

COOPER SQUARE VENTURES, LLC
1010 NORTHERN 8LVD STE 208
GREAT NECK, NY 11021-5320

>Your Business Advantage Checking

Bus Platinum Privileges

for April 1, 2017 to April 30, 2017
COOPER SQUARE VENTURES, LLC

\
Account summary

 

 

 

 

 

Bank of America Business Advantage

Our country is built on businesses like yours

in citles and towns across the country, we celebrate business owners like you during
Natlonal Small Business Week, April 30-—May 6, and throughout the month of May,

Whatever the size of your business, we take the time to help you find the smartest path
to long-term growth. Visit bankofamerica.com/blaweek today.

Bank of Amerka, NA ©2017 Bank of America Corporation. | ARSG7DYC | SSM-01-17-2126B

Dud PIULIIUIEL Privileges

Customer service Information

O) 1,888.BUSINESS (1 888.287.4637)

Ly) bankofamerica.com

€a Bank of America, NA.
P.O. Box 25118
Tampa, FL 33622-5118

Account number: 4830 3825 7345

Beginning balance on April 1, 2017 $65,974.80 gv of deposits/credits: 30
Deposits and other credits 28,026.53 x of withdrawals/debits: 18
: Withdrawals and other debits -20,517.94 x of items-previous cycle": 0
Checks -0.00 —¥ of days in cycle: 30
Service fees -46.53 Average ledger balance: $70,730.70
. Ending balance on April 30, 2017 $73,436.86 'ncludes checks paid.deposited iems&other debits
Your account has overdraft protection provided by deposit account number
4830 3957 3510.

 

on

 
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 41 of 53

   

- Exhibit 46 \ -
om.

Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 42 of 53

 

BankofAmerica

06/05/17

RE: Requested Information
Name: Michael Dardashitian
RE: Cooper Square Ventures, LLC

To Whom it May Concern

This letter is confirm that for business account xxxxxxxx7345 at Bank of America for Cooper Square
Ventures, LLC there were two Teller Tranfers completed at the Financial Center in Easton, PA. The

first one was for 50,000.00 and the second one for 23982.53. Both of these transfers were sent to

account Xxxxxxxx5141 and both posted on 05/30/2017.

Best Regards,

Small Business
Customer Service
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 43 of 53

EXHIBIT B
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 44 of 53 _

 

 

. BankofAmerica ae a es - 0375496021916.
om, -  “POBOX 25118" . - rs
ar TAMPA, FL 33622-5118
Case Number 1281-1385078169
oo ae ; / . a Account(s) ending: ‘In-73.45
COOPER: SQUARE VENTURES, LLC ° Date
1010 NORTHERN BLVD STE 208 = june-7,2017
GREAT NECK NY 11021-5320 " Customer service
Co os 800.432.1000
Account information

bankofamerica.com

We received your: request for information on account
transactions.

Our records indicate that the following electronic transaction(s) posted to your account:

Date Amount —_—— Transaction Description

May 30,2017 _ $23,982.53 PATER transfer to CHK 5141-David M. Gitman
a Banking Ctr NORTHWOOD @ig4043 PA

- Confirmation# Gieees2s “

Authorized by’ bavid M Gitman

.

 

"May 30,2017 $50,000.00, PAS TLR transfer t to CHK 5141- David M. Gitman

   
  

 

 

 

 
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 45 of 53

 

~ Exhibit 47 -
4

~

Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 46 of 53

5/29/2017 ndap Mail - Account Alert: Balance Below $25

z [ Mike Dash <mdash@ndap-lic.com>

 

» byGoogle:

 

Account Alert: Balance Below $25

 

‘Bank of America’ via Partners <partners@ndap-lic.com> Sat, May 27, 2017 at 1:21 PM
Reply-To: Bank of America <reply-febe11707c63027b-30_HTML~-219458820-73720-2160778@ealerts.bankofamerica.com>

To: partners@ndap-lic.com

 

BankofAmerica

Hi, NDAP, LLC, your account balance is low

 

Account: Cooper Square Ventures - 7345
Balance: below $ 2 5
4 When: May 27, 2017 at 10:30 a.m. ET

iew account detailst

 

‘We're sending this alert as a courtesy.

If you'd like to know your balance before your account reaches $25, sign in
to Online Banking or the Mobile Banking app and activate the Low Balance
alert with an amount that's right for you.

Did you know Overdraft Protection can help when
your account falls short?

 

Learn about Overdraft Protection

aa Your last sign-in was 05/27/2017
hups://mail .google.com/mail/w l/?ui=2&ik=cc55727el c&eview=pt&mse= | Scdaedaa2a980a7 &search=inbox&siml=] Scdaedaa2a980a7 2
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 47 of 53

5129/2017 ndap Mail - Account Alert: Balance Below $25

To verify that this email is from Bank of America, confirm your last sign-in date is correct. To access Online or
Mobile Banking, go directly to bankofamerica.com or use our Mobile Banking app.

Remember: We never ask for private information such as an account number, card PIN, or Social Security or
Tax ID number in email messages. If you think an email is suspicious, don't click on any links. Instead, forward
it to abuse@bankofamerica.com and delete it.

This is a service email from Bank of America. Please note that you may receive service emails in accordance
with your Bank of America service agreements, whether or not you elect to receive promotional email. Please
don't reply directly to this automatically generated email message.

Read our Privacy Notice.
Bank of America, N.A. Member FDIC. Equal Housing Lender tt
© 2017 Bank of America Corporation. All rights reserved.

This email was sent to: partners@ndap-lic.com

hups://mail google .com/mail/u/1/?ui=2&ik=ce55727e i c&view=pt&emsg= | Scdaedaa2a980a7 &search=inbox &siml= | Scaedaa2a980a7

2/2
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 48 of 53

   

wom
‘@]01M <W09'9}|-depu®@ysepul> yseq Susi Wd 6P:Z IE ZL0z ‘9z ABW ‘HW UO

jusuieei5e eseyound jesse oj pue sjustusei6e Huyesado ino Aq pasnbai se paysyes ale saniiger sAueduuoo ayy Jaye spssooid aseyoind jesse at} Jo aleys JNOA aAjeded [JIM NOL

"yoeq yi BurAed jo peaysul Auediuuoo
Buy Um Ayiqel unos Ajsyes 0} aseyound Jesse |uj Woy spasooid unod Huididde Japisuoa pinoys no, ‘Buyunoooe eu} ym dn-anuy @ aq [lM aJay} eu) NOA pusLual Oo} Oy OS] PINOM |

‘JOBIJUOD JO YORaiq B se palapisuoa
aq Aew ucloe Jaujo Auy ‘ajajdwioo s} Buyjunosoe ayy jnuN UBWUjOY Yar ‘Aewoye s,Auediuos ayy Aq Molose Ul! pjay aq jj eseyound ayy Wol} speaooid ay “a}ajdiuoo s} Buyunoooe
SU} Slojeq JuswiaeiBe 94} ayndexe 0} NOK Jo} JUeprud pue jeUOHes ag Pinom J] ‘yeam JxeU Alles JUoWIsaJBe SSEYOINd JSSSe jEUl! SU] SAIBOGI HIM NOA yeu} LIEBE soo NOA PUL! HIM |

-9 Filed 04/30/20 Page 49 of 53

“uOTeLUOJU! sAsusoye JnoA ym Aldal aseaig eAMe] INOA YA Aoaip YOM pinous sew aeuBe |

      

 

 

   

oO
a “@SEYOIN JO SUS} SY] UO B]NoeXe OFT UM Bupiom ul sBuipjoyy yooy yung azLoUINe 0} SnUIUOD Os}e [ILM |
c ;

oO "sjuauAedsano Ul OS'LZL$ JO a}elUSse SAeAJesUOD AW }dad0e NOA JO ZMOWAH g Biaqpjog uewger) ‘juejunoooe sAuedwod au} Aq pajejdiuoo
E S} UPNe Ue UN JUNOSE SIL} Ul UlEUWed j[IM ASUOW SI4 | "jUNODOR ysodap jjeo e Oo} seouRjeq YseO sAUedWOD ey} Jaysued} 0} asneo aU U@AIG sey BunUNOSOe Ue JO} soUE]sISal INO,
Oo

2 ‘O}@ 'SaNIqel| Xe} ENpPIAIDU! ‘sjuNCooe jeydeo aye}s Ayoasi09 0} yipne
QO [BIOUBLY B YIM pasoold o} Aueduics au} eZioUjNe 0} anUAUOD jIIM | JEAEMOH “AUBdLUOD ay} 0} SUONNUISIP sNOA WY s]yaueq uoHexe] au} sseidxa 0} atu ayy Bujyey joy noA yueUL
= <Wwoo'ooboojej®@Jewn> boosey Jewip ‘<woo'sjuejunosoeyh|Ojaol> uewiqery sor ‘elUOO BLUE yey Awalal> ye Awasar ‘<woo meLisMuewyjol> ,uewUjOY "g Aeuyer,, 199
ey <Wwoo’o||-depu@ysepw> yseq jaeuoiyy :oL
id vey 12 2L02 ‘22 Aew ‘es <UW09'o||-depu@uewyGp> uewys piaeq
oI

Md9 -Aw
NM
N
¢ moreyfa
Qauoo'o|-depu@ysepur> yseg ayi

°
MR
ot
od

@

Y

oO
O
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 50 of 53

 

- Exhibit 49 -
 

"RE: CPK

Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 51 of 53

sdap SGdl- RE: CPR

Mike Dash <mdash@ndap-lic.com>

 

Michael Dash <mdash@ndap-lic,com> Sal, May 27, 2017 at $:40 PM
To: David Gitman <dgitman@ndap-llc.com>

_Ce: “Jeffrey E. Rothman” <jrothman@sniaw.com>, Jeremy Falk <jeremy.fat k@gmail.com>, Joel Liebman
“'sjoel@!ghaccountants. com>, Umar Farooq <uman@faroogco.com>

Dave,

Umar has my attorncy’s info. My attomecy offend to speak with Umar provided that Umar sent confinmation in writing that he would
not be billing his services to our company. sitice he is your indepeadent attorney and not our comnpany attorncy. He refused to do so.

Td like to memorialize the very shocking events from today.

After you withdrew all of the money from our Cooper Square Ventures Bank of America accoual without my knowledge or
approval, I reecived a notification stuting the account was completely empty. I also received notifications chat bank passwords had
been changed as well as our Paypal password. This means that you have unilatcrally taken full control and locked me out of a
company that T own 50/50 with vou. You ‘then sem me a letter stating you arc unilaterally authorizing an audit which I will address
shorlly, and authorizing the continued use of a broker that I do not agrec to and a broker who you have a side business with. which I
miuiniain is a conflict of interest. All of this is very cancetning to me.

As you know. Cooper Square Ventures owns and operates Channel Reply, a business that is active and successfully running, By
depleting the bank account and leaving na capital t io run that business, you are putting a separate business of ours at risk. Should

yo Secks and auto debits that have alr zeady t been issued to satisfy the obligations of thar company bounce. then that will be a direct

5,

salt of your actions and damage Channel Reply, which | own equally with you.

Accordingty, I contacted our business attorney Jeff Rothman. While he stated that he vepresents us both and cannot take sides, he
suggested a rcasonable resolution that he belicves would be fair to bath of us. I agree with his suggestion, find it to be reasonable
and an prepared te follow it.

Jeff stated all funds should be zctumied to uur business eccount immediately and in exchange we should both agree to be co-signees
va the account, which would require a dual s Signature before any funds are withdrawn by either of us. thereby protecting the capital
of our business. Passwords must also be shared by both of us, no onc person i may lock the other person out by virtue of our equal

partnership.

- Lam relying on you, as my fiduciary partner, to act in the best interests of our busincss and put the full monies/capital funds back
inte our business account before the start of the next business day. Your actions to the contrary would rot unly be detrimental to me
but detrimental to Channel Reply.

Further, Jeff has suggested that we move ahead with the Heeipucchasc provided that we agree beforchend that ali funds from said
purchase, except those owed to Parts Authorily (since this is undisputed), be placed in escrow with him while Jocl Lichman and his

. associates conduct un audit. Once the audit is complete, Jeff suggests we < participate in a mediation and if that docs not lead to 2

resolution then an arbitration would follow. The funds would not be released to anyone except pursuant to the terms of an order from
un independent mediator of arbitrator from one of these conflict resalution 7 processes.

If you agree to Jeff's suggestion then [ct me know and Jeff will draw up a documcnt that we can both sign.
Mike

' thaet Dash

Yt@p

Tel: (645) 553-5918
mdash@ndap-lic.com } hitpvAvanw.ndap-ilc.com
Case 1:17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 52 of 53

 
17-cv-04327-LLS-RWL Document 136-9 Filed 04/30/20 Page 53 of 53

Case 1

 

qualuaaiby aaiAlas
Bupueg auyug yjnoge asoul Wied]

MOU [JOIUg

éSupjueg suyjug Buisn joy

dapoassed 1nd JobJo,

ZQ] SUYUG INA Jobo

dyjay uj-ubis

£apoosse, inof johioy

 

 

epoossed

® Cl aug sip anes | |

[Orr erent sree nee reset ce ne mn ee

al BuIIUO

 

 

 

jouedsg ug | Bely ainose g

 

ujUbIS 4g, BOLally Jo yueg

 

 
